Case 2:21-cr-00626-KM Document 1 Filed 08/16/21 Page 1 of 3 PageID: 1
                                                            By J. Baker at 5:42 pm, Aug 16, 2021




                                                    626 (KM)
Case 2:21-cr-00626-KM Document 1 Filed 08/16/21 Page 2 of 3 PageID: 2
Case 2:21-cr-00626-KM Document 1 Filed 08/16/21 Page 3 of 3 PageID: 3



                                    21- 626 (KM)
                       CASE NUMBER: =----

             United States District Court
               District of New Jersey
               UNITED STATES OF AMERICA

                                  v.

                       SELVIA ZAK.LAMA


                   INDICTMENT FOR
                         26   u.s.c. § 7201
                              A True Bill,




                     RACHAEL A. HONIG
                ACTING UNITED STATESAITORNEY
                FOR THE DISTRICT OF NEW JERSEY

                      SAMANTHA C. FASANELLO
                      ASSISTANT U.S. ATTORNEY
                            NEWARK, NJ
                           973-297-4388
